Conley Byrd, Justice. I do not agree with the majority that Mrs. Gipson had reached a place of safety. I do think there was error in the giving of the instructions on lookout and abnormally dangerous crossing. The only evidence on lookout is that the train crew saw the vehicle just as soon as it could possibly be seen after the train rounded the blind curve. With respect to the abnormally dangerous crossing, it is difficult to understand how it should be applied to a stalled vehicle. However on the matter of the sounding of the whistle and bell, there was evidence from which the jury could liave found that they were not sounded in time to give a warning to Mrs. Gipson since her view of the train was obstructed by a blind curve. For this reason I would remand for a new trial rather than a dismissal.